Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

MATRIX SERVICE COMPANY

 

AND

 

THOSE PARTIES IDENTIFIED ON

 

THE SIGNATURE PAGES HERETO

 

OCTOBER 3, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 REGISTRATION RIGHTS

   3

2.1

   Current Public Information    3

2.2

   Registration.    4

2.3

   Demand Registration    5

2.4

   Piggyback Registration    6

2.5

   Holdback Agreements    8

2.6

   Registration Procedures    8

2.7

   Condition Precedent to Company’s Obligations Pursuant to this Agreement    10

2.8

   Fees and Expenses    10

2.9

   Indemnification.    11

2.10

   Participation in Registrations.    13

ARTICLE 3 TRANSFERS OF CERTAIN RIGHTS

   14

3.1

   Transfer    14

3.2

   Transferees    14

3.3

   Subsequent Transferees    14

ARTICLE 4 MISCELLANEOUS

   14

4.1

   Recapitalizations, Exchanges, etc    14

4.2

   Additional Registration Rights    14

4.3

   Amendments and Waivers    14

4.4

   Severability    14

4.5

   Counterparts    15

4.6

   Notices    15

4.7

   Governing Law    15

4.8

   Forum; Service of Process    15

4.9

   Captions    15

4.10

   No Prejudice    16

4.11

   Words in Singular and Plural Form    16

4.12

   Remedy for Breach    16

4.13

   Successors and Assigns, Third Party Beneficiaries    16

4.14

   Entire Agreement    16

4.15

   Attorneys’ Fees    16

4.16

   Termination of Rights    16

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of October 3, 2005, is entered into
by and between MATRIX SERVICE COMPANY, a Delaware corporation (the “Company”),
and the purchasers signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS:

 

A. The Company desires to issue and sell an aggregate of 2,307,693 shares of its
Common Stock to the Purchasers as set forth in the Securities Purchase Agreement
dated as of October 3, 2005, entered into by and between the Company and the
Purchasers (the “Securities Purchase Agreement”);

 

B. It is a condition precedent to the consummation of the transactions
contemplated by the Securities Purchase Agreement that the Company provide for
the rights set forth in this Agreement; and

 

C. Certain terms used in this Agreement are defined in Article 1 hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person. As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

 

“Business Day” means any day excluding Saturday, Sunday or any other day that is
a legal holiday under the laws of the State of Oklahoma or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

 

“Closing Date” has the meaning ascribed to such term in the Securities Purchase
Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, including the preferred stock purchase rights that accompany each
share.

 

“Company” has the meaning set forth in the preamble.

 

“Controlling Holder” means, from time to time, the single Holder when compared
to all other Holders holding the largest number of the aggregate Registrable
Securities (which need not be a majority of the Registrable Securities).

 

“Demand Notice” has the meaning set forth in Section 2.3.



--------------------------------------------------------------------------------

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2.2(a), the earlier of: (i) the
120th day following the Closing Date, and (ii) the fifth trading day following
the date on which the Company is notified by the SEC that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2.2(b), the earlier of
(i) the 120th day following (x) if such Registration Statement is required
because the SEC shall have notified the Company in writing that certain
Registrable Securities were not eligible for inclusion on a previously filed
Registration Statement, the date or time on which the SEC shall indicate as
being the first date or time that such Registrable Securities may then be
included in a Registration Statement, or (y) if such Registration Statement is
required for a reason other than as described in (x) above, the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement(s) is required, and (ii) the fifth trading day following
the date on which the Company is notified by the SEC that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comment.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2.2(a), the 60th day following the Closing
Date, and (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2.2(b), the 45th day following (x) if such
Registration Statement is required because the SEC shall have notified the
Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, the date or time on
which the SEC shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.

 

“Holder” means each Purchaser and any qualifying transferees of such Purchaser
under Section 3.1 hereof who hold Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 2.9(c).

 

“Indemnifying Party” has the meaning set forth in Section 2.9(c).

 

“Losses” has the meaning set forth in Section 2.9(a).

 

“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.4.

 

“Purchasers” has the meaning set forth in the preamble.

 

“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Purchasers from the Company pursuant
to the Securities Purchase Agreement, and (ii) any shares of Common Stock issued
or issuable, directly or indirectly, with respect to the securities referred to
in clause (i) by way of stock dividend, stock split or other distribution or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. Any particular shares of Common Stock constituting
Registrable Securities will cease to be Registrable Securities when they
(x) have been effectively registered under the Securities Act and disposed of in

 

2



--------------------------------------------------------------------------------

accordance with a Registration Statement covering them, (y) have been sold to
the public pursuant to Rule 144 (or by similar provision under the Securities
Act), or (z) are eligible for resale under Rule 144(k) (or by similar provision
under the Securities Act) without any limitation on the amount of securities
that may be sold under paragraph (e) thereof.

 

“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.

 

“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.

 

“Representatives” has the meaning set forth in Section 2.9(a).

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Securities Purchase Agreement” has the meaning set forth in the recitals.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement shall have the meanings given such terms in the
Securities Purchase Agreement.

 

ARTICLE 2

REGISTRATION RIGHTS

 

2.1 Current Public Information. The Company covenants that it will use its best
efforts to file all reports required to be filed by it under the Exchange Act
and the rules and regulations adopted by the SEC thereunder, and will use its
best efforts to take such further action as the Purchasers may reasonably
request, all to the extent required to enable the holders of Registrable
Securities to sell Registrable Securities pursuant to Rule 144 or Rule 144A
adopted by the SEC under the Securities Act or any similar rule or regulation
hereafter adopted by the SEC. The Company shall, upon the request of a Holder,
deliver to such Holder a written statement as to whether it has complied with
such requirements during the twelve month period immediately preceding the date
of such request.

 

3



--------------------------------------------------------------------------------

2.2 Registration.

 

(a) On or prior to each Filing Date, the Company shall prepare and file with the
SEC a Registration Statement covering the resale of all Registrable Securities
not already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the SEC upon a review of such Registration Statement) the
“Plan of Distribution” in the form attached hereto as Annex A. The Company shall
cause the Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than its Effectiveness Date,
and shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the fifth year after the date that the
Registration Statement is declared effective by the SEC or such earlier date
when all Registrable Securities covered by the Registration Statement have been
sold or may be sold without volume restrictions pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).

 

(b) If for any reason the SEC does not permit all of the Registrable Securities
to be included in a Registration Statement filed pursuant to Section 2.2(a) or
for any other reason all Registrable Securities then outstanding are not then
included in such an effective Registration Statement, then the Company shall
prepare and file as soon as reasonably possible after the date on which the SEC
shall indicate as being the first date or time that such filing may be made, but
in any event by the Filing Date therefore, an additional Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. Each such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the SEC upon a review of such Registration Statement) the “Plan of Distribution”
attached hereto as Annex A. The Company shall use its best efforts to cause each
such Registration Statement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than its Effectiveness Date, and
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period.

 

(c) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same, the Company shall not be deemed
to have satisfied this clause (i)), or (ii) a Registration Statement is not
declared effective by the SEC on or prior to its required Effectiveness Date, or
(iii) after the date that such Registration Statement is declared effective by
the SEC, without regard for the reason thereunder or efforts therefore, such
Registration Statement ceases for any reason to be effective and available to
the Holders as to all Registrable Securities that it is required to cover at any
time prior to the expiration of its Effectiveness Period for more than an
aggregate of 20 trading days (which need not be consecutive) during any 18-month
period (the parties understand that any unused days in a particular period may
not be carried forward to any subsequent period) (any such failure or breach
being referred to as an “Event,” and for purposes of clauses (i) or (ii) the
date on which such Event occurs, or for purposes of clause (iii) the date which
such 20 trading day-period is exceeded, being referred to as an “Event Date”),
then in addition to any other rights the Holders may have hereunder or under
applicable law: (x) on each such Event Date the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Purchase Price paid by such Holder for Shares pursuant to
the Securities Purchase Agreement; and (y) on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Purchase Price paid by such Holder for Shares pursuant to
the Securities Purchase Agreement. If the Company fails to pay any partial

 

4



--------------------------------------------------------------------------------

liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 10% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event, except
in the case of the first Event Date.

 

2.3 Demand Registration. In addition to the registration obligations of the
Company set forth in Section 2.2 herein, the following provisions shall apply:

 

(a) Subject to Section 2.3(j), the Controlling Holder shall have the right,
exercisable by written notice to the Company (the “Demand Notice”), to have the
Company use its best efforts to prepare and file with the SEC, within ninety
(90) days of its receipt of such Demand Notice, a Registration Statement and
such other documents as may be necessary in the judgment of both counsel for the
Company and the one special counsel selected by the Controlling Holder to
represent all Holders in connection with such registration, in order to comply
with the provisions of the Securities Act, so as to permit a public offering and
sale of their Registrable Securities and the Company will use its best efforts
to cause such registration to be effective within 120 days after such filing;
provided that the Company shall have the right to delay the effectiveness of
such registration request (i) for such reasonable period of time until the
Company receives or prepares financial statements for the fiscal period most
recently ended prior to such written request, if necessary to avoid the use of
stale financial statements, or (ii) for a period not to exceed an aggregate of
thirty (30) days in any six (6) month period or an aggregate of sixty (60) days
in a twelve (12) month period if the Company would be required to divulge in
such registration statement the existence of any fact relating to a material
business situation, transaction or negotiation not otherwise required to be
disclosed. The Company will use its best efforts to register the number of
shares specified in the Demand Notice and in notices received from any other
holders of the Registrable Securities who notify the Company within ten
(10) days after receiving notice from the Company of such demand in accordance
with Section 2.3(b) hereof.

 

(b) The Company covenants and agrees to give written notice of any registration
request under Section 2.3(a) by any Holder or Holders to all other registered
holders of the Registrable Securities within ten (10) days from the date of the
receipt of the Demand Notice, and such other Holders shall have the right to
have their Registrable Securities included in such Registration Statement as
provided in Section 2.3(a).

 

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to effect a registration pursuant to this
Section 2.3 within 180 days following the effective date of a registration
statement filed by the Company in accordance with Section 2.4 for the account of
another holder of Registrable Securities of the Company if the Holders were
afforded the opportunity to include the Registrable Securities in such
registration.

 

(d) The registrations under this Section 2.3 shall be on an appropriate
Registration Statement that permits the disposition of such Registrable
Securities in accordance with the intended methods of distribution specified by
the Holders in the Demand Notice. The Company agrees to include in any such
Registration Statement all information that Holders of Registrable Securities
being registered shall reasonably request.

 

(e) A registration requested pursuant to this Section 2.3 shall not be deemed to
have been effected (i) unless a Registration Statement with respect thereto has
become effective; provided, that a Registration Statement that does not become
effective by reason of the refusal to proceed of the Holders (other than a
refusal to proceed based upon the advice of counsel relating to a matter with
respect to the

 

5



--------------------------------------------------------------------------------

Company) shall be deemed to have been effected by the Company at the request of
the Holders unless the Holders electing to have Registrable Securities
registered pursuant to such Registration Statement shall have elected to pay all
fees and expenses otherwise payable by the Company in connection with such
registration pursuant to Section 2.8, (ii) if, after it has become effective,
such registration is withdrawn by the Company (other than at the request of the
Holders) or interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court for any reason
prior to the expiration of a 180 day period following such Registration
Statement’s effectiveness, or (iii) if the conditions to closing specified in
any purchase agreement or underwriting agreement entered into in connection with
such registration are not satisfied, other than due solely to some act or
omission by the Holders electing to have Registrable Securities registered
pursuant to such Registration Statement.

 

(f) If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, the underwriter or underwriters thereof shall be selected
by the Controlling Holder and shall be reasonably acceptable to the Company.

 

(g) If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, and the managing underwriter shall advise the Company in
writing (with a copy to each Holder of Registrable Securities requesting
registration) that, in its opinion, the number of securities requested to be
included in such registration (including securities of the Company that are not
Registrable Securities) exceeds the number that can be sold in such offering
within a price range reasonably acceptable to the Company and to the Controlling
Holder, the Company will include in such registration, to the extent of the
number that the Company is so advised can be sold in such offering, (i) first,
the Registrable Securities that have been requested to be included in such
registration by the Holders pursuant to this Agreement and the securities of
other persons entitled to exercise “piggy-back” registration rights pursuant to
contractual commitments of the Company (pro rata based on the amount of
securities sought to be registered by such persons), and (ii) second, securities
the Company proposes to register.

 

(h) The Company shall use its best efforts to keep any Registration Statement
filed pursuant to this Section 2.3 continuously effective (i) for a period equal
to the lesser of (A) two years after the Registration Statement first becomes
effective, plus the number of days during which such Registration Statement was
not effective or usable pursuant to Sections 2.6(e) or 2.6(i) or (B) the date of
full distribution of the Registrable Securities included in such Registration
Statement; or (ii) if such Registration Statement related to an underwritten
offering, for such period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer. In the event the Company
shall give any notice pursuant to Sections 2.6(e) or 2.6(i), the time period
mentioned in this Section 2.3(h) during which the Registration Statement is to
remain effective shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Sections 2.6(e)
or 2.6(i) to and including the date when each seller of a Registrable Security
covered by the Registration Statement shall have received the copies of the
supplemented or amended prospectus contemplated by Section 2.6(e).

 

(i) [Intentionally omitted.]

 

(j) The right to register Registrable Securities pursuant to this Section 2.3 is
only exercisable following the expiration of the registration period
contemplated pursuant to Section 2.2.

 

2.4 Piggyback Registration

 

(a) Whenever the Company proposes to register any of its equity securities under
the Securities Act (other than (i) pursuant to a registration pursuant to
Section 2.2, (ii) a subsequent registration of the resale of the Common Stock
underlying the Company’s 7% Senior Unsecured

 

6



--------------------------------------------------------------------------------

Convertible Notes due 2010, (iii) a “universal shelf” registration on Form S-3
or (iv) a registration on Form S-4 or S-8 or any successor or similar forms) and
the registration form to be used may be used for the registration of Registrable
Securities, whether or not for sale for its own account, the Company will give
prompt written notice (but in no event less than 25 days before the anticipated
filing date) to all Holders, and such notice shall describe the proposed
registration and distribution and offer to all Holders the opportunity to
register the number of Registrable Securities as each such Holder may request.
The Company will include in such registration statement all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the Holders’ receipt of the Company’s
notice (a “Piggyback Registration”).

 

(b) The Company shall use its best efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggyback Registration to be included
on the same terms and conditions as any similar securities of the Company or any
other security holder included therein and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method of distribution thereof.

 

(c) Any Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any Registration Statement pursuant to this
Section 2.4 by giving written notice to the Company of its request to withdraw;
provided, that in the event of such withdrawal (other than pursuant to
Section 2.4(e) hereof, the Company shall not be required to reimburse such
holder for the fees and expenses referred to in Section 2.8 hereof incurred by
such Holder prior to such withdrawal, unless such withdrawal was due to a
material adverse change to the Company. The Company may withdraw a Piggyback
Registration at any time prior to the time it becomes effective.

 

(d) If (i) a Piggyback Registration involves an underwritten offering of the
securities being registered, whether or not for sale for the account of the
Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and Holders requesting such registration by
letter of its belief that the distribution of all or a specified number of such
Registrable Securities concurrently with the securities being distributed by
such underwriters would interfere with the successful marketing of the
securities being distributed by such underwriters (such writing to state the
basis of such belief and the approximate number of such Registrable Securities
which may be distributed without such effect), then the Company will be required
to include in such registration only the amount of securities which it is so
advised should be included in such registration. In such event: (x) in cases
initially involving the registration for sale of securities for the Company’s
own account, securities shall be registered in such offering in the following
order of priority: (i) first, the securities that the Company proposes to
register, (ii) second, Registrable Securities and securities that have been
requested to be included in such registration by Persons entitled to exercise
“piggy-back” registration rights pursuant to contractual commitments of the
Company (pro rata based on the amount of securities sought to be registered by
Holders and such other Persons); and (y) in cases not initially involving the
registration for sale of securities for the Company’s own account, securities
shall be registered in such offering in the following order of priority:
(i) first, the securities of any Person whose exercise of a “demand”
registration right pursuant to a contractual commitment of the Company is the
basis for the registration, (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Holders and such other Persons) and (iii) third, the securities
that the Company proposes to register.

 

(e) If, as a result of the proration provisions of this Section 2.4, any Holder
shall not be entitled to include all Registrable Securities in a Piggyback
Registration that such Holder has requested to be included, such Holder may
elect to withdraw his request to include Registrable Securities in such
registration.

 

7



--------------------------------------------------------------------------------

2.5 Holdback Agreements. To the extent not inconsistent with applicable law, in
connection with any underwritten public offering of securities of the Company,
upon the request of the underwriter each Holder who (a) elects to participate in
such underwritten offering and (b) beneficially owns (as defined in Rule 13d-3
adopted by the SEC under the Exchange Act) at least 5% of the outstanding
capital stock of the Company, will not effect any public sale or distribution
(other than those included in the registration statement being filed with
respect to such public offering) of any of the securities of the Company, or any
securities, options or rights convertible into or exchangeable or exercisable
for such securities during the 14 days prior to and the 90-day period beginning
on such effective date, unless the managing underwriters otherwise agree to a
shorter period of time. Notwithstanding the foregoing, no Holder shall be
required to enter into any such “lock up” agreement unless and until all of the
Company’s executive officers and directors execute substantially similar “lock
up” agreements and the Company uses commercially reasonable efforts to cause
each holder of more than 5% of its outstanding capital stock to execute
substantially similar “lock up” agreements. Neither the Company nor the
underwriter shall amend, terminate or waive a “lock up” agreement unless each
“lock up” agreement with a Holder is also amended or waived in a similar manner
or terminated, as the case may be.

 

2.6 Registration Procedures. The Company will use its best efforts to effect the
registration of Registrable Securities pursuant to this Agreement in accordance
with the intended methods of disposition thereof, and pursuant thereto the
Company will as expeditiously as possible:

 

(a) before filing the Registration Statement, the Company will furnish to
counsel for each Holder of Registrable Securities being registered in such
Registration Statement a copy of such Registration Statement, and will provide
such counsel with all correspondence with the SEC regarding the Registration
Statement;

 

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the period provided
for in Section 2.2, 2.3 or 2.4 and comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement in accordance with the intended method of
disposition set forth in such Registration Statement for such period;

 

(c) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of such Registration Statement, each amendment and
supplement thereto, the prospectus included in the Registration Statement
(including each preliminary prospectus) and such other documents as such person
may reasonably request in order to facilitate the disposition of the Registrable
Securities covered by such Registration Statement;

 

(d) use its best efforts (i) to register or qualify such Registrable Securities
under such other state securities or blue sky laws as any seller or, in the case
of an underwritten public offering, the managing underwriter, reasonably
requests; (ii) to prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements, and take such other
actions, as may be necessary to maintain such registration and qualification in
effect at all times for the period of distribution contemplated thereby and
(iii) to take such further action as may be necessary or advisable to enable the
disposition of the Registrable Securities in such jurisdictions (provided, that
the Company will not be required to (X) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph, (Y) subject itself to taxation in any such jurisdiction or
(Z) consent to general service of process in any such jurisdiction);

 

8



--------------------------------------------------------------------------------

(e) notify each seller of such Registrable Securities and each underwriter under
such Registration Statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in the Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, at the request of any such seller or
underwriter, the Company will as soon as possible prepare and furnish to such
seller or underwriter a reasonable number of copies of a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

 

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be approved for trading on any automated quotation system
of a national securities association on which similar securities of the Company
are quoted;

 

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

 

(h) enter into such customary agreements (including underwriting agreements) and
take all other customary and appropriate actions as the Holder of the largest
number of Registrable Securities being included in such Registration Statement
or the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(i) notify each Holder of any stop order issued or threatened by the SEC;

 

(j) otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(k) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such Registration Statement for sale in any jurisdiction, use its
best efforts to promptly obtain the withdrawal of such order;

 

(l) if requested by a Holder in connection with an underwritten offering, obtain
one or more comfort letters, dated the effective date of the Registration
Statement and the date of the closing under the underwriting agreement, signed
by the Company’s independent public accountants in customary form and covering
such matter of the type customarily covered by comfort letters as the
Controlling Holder reasonably requests;

 

(m) if requested by a Holder in connection with an underwritten offering,
provide a legal opinion of the Company’s outside counsel, dated the effective
date of such Registration Statement and the date of the closing under the
underwriting agreement, with respect to the Registration Statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature;

 

9



--------------------------------------------------------------------------------

(n) subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such seller
or any managing underwriter, during normal business hours of the Company at the
Company’s corporate office in Tulsa, Oklahoma and without unreasonable
disruption of the Company’s business or unreasonable expense to Company and
solely for the purpose of due diligence with respect to the Registration
Statement, legally disclosable, financial and other records and pertinent
corporate documents of the Company and its subsidiaries reasonably requested by
such persons, and cause the Company’s employees and independent accountants to
supply all similar information reasonably requested by any such seller, managing
underwriter, attorney, accountant or agent in connection with the Registration
Statement, as shall be reasonably necessary to enable them to exercise their due
diligence responsibility;

 

(o) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
National Association of Securities Dealers; and

 

(p) take all other steps reasonably necessary to effect the registration of the.
Registrable Securities contemplated hereby.

 

2.7 Condition Precedent to Company’s Obligations Pursuant to this Agreement. It
shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Article 2 with respect to the Registrable Securities of
any Holder that such Holder shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of distribution of such securities as shall reasonably be required to effect the
registration of such Holder’s Registrable Securities.

 

2.8 Fees and Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement including, without limitation, all registration
and filing fees payable by the Company, fees and expenses of compliance by the
Company with securities or blue sky laws, printing expenses of the Company,
messenger and delivery expenses of the Company, and fees and disbursements of
counsel for the Company and all independent certified public accountants of the
Company, and other Persons retained by the Company will be borne by the Company,
and the Company will pay its internal expenses (including, without limitation,
all salaries and expenses of the Company’s employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance of the Company and the expenses and fees for
listing or approval for trading of the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on any automated quotation system of a national securities association
on which similar securities of the Company are quoted. In connection with any
Registration Statement filed pursuant to Section 2.2, 2.3 or 2.4, the Company
will pay the reasonable fees and expenses of a single counsel retained by the
Holder of the largest number of the Registrable Securities requested to be
included in such Registration Statement. The Company shall have no obligation to
pay any underwriting discounts or commissions attributable to the sale of
Registrable Securities; selling commissions or stock transfer taxes applicable
to the Registrable Securities registered on behalf of any Holder; any other
expenses incurred by or on behalf of such Holder in connection with the offer
and sale of such Holder’s Registrable Securities other than expenses that the
Company is expressly obligated to pay pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

2.9 Indemnification.

 

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Holder and its general or limited partners, officers,
directors, members, managers, employees, advisors, representatives, agents and
Affiliates (collectively, the “Representatives”) from and against any loss,
claim, damage, liability, attorney’s fees, cost or expense and costs and
expenses of investigating and defending any such claim (collectively, the
“Losses”), joint or several, and any action in respect thereof to which such
Holder or its Representatives may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereto) arise out of or are based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, prospectus or preliminary or summary prospectus or any amendment or
supplement thereto or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company shall reimburse each such Holder and its
Representatives for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that the Company shall not
be liable to any such Holder or other indemnitee in any such case to the extent
that any such Loss (or action or proceeding, whether commenced or threatened, in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission, made in such
Registration Statement, any such prospectus or preliminary or summary prospectus
or any amendment or supplement thereto, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by any such
Holder or its Representatives expressly for use therein and, with respect to any
untrue statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, to the extent
that a prospectus relating to the Registrable Securities was required to be
delivered by such Holder under the Securities Act in connection with such
purchase, there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Registrable Securities to such person, a copy
of the final prospectus that corrects such untrue statement or alleged untrue
statement or omission or alleged omission if the Company had previously
furnished copies thereof to such Holder or (y) use of a Registration Statement
or the related prospectus during a period when a stop order has been issued in
respect of such Registration Statement or any proceedings for that purpose have
been initiated or use of a prospectus when use of such prospectus has been
suspended pursuant to Sections 2.6(e) or 2.6(i); provided that in each case,
that such Holder received prior written notice of such stop order, initiation of
proceedings or suspension from the Company. In no event, however, shall the
Company be liable for indirect, incidental or consequential or special damages
of any kind. In connection with an underwritten offering, the Company will
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Holders.

 

(b) In connection with the filing of the Registration Statement by the Company
pursuant to this Agreement, each of the Holders will furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with such Registration Statement and the related prospectus and, to
the fullest extent permitted by law, each such Holder will indemnify and hold
harmless the Company and its Representatives from and against any Losses,
severally but not jointly, and any action in respect thereof to which the
Company and its Representatives may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon (i) the
purchase or sale by such Holder of Registrable Securities during a suspension as
set forth in Sections 2.6(e) or 2.6(i) in each case after receipt of written
notice of such suspension, (ii) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto, or (iii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but, with respect to
clauses

 

11



--------------------------------------------------------------------------------

(ii) and (iii) above, only to the extent that such untrue statement or omission
is made in such Registration Statement, any such prospectus or preliminary or
summary prospectus or any amendment or supplement thereto, in reliance upon and
in conformity with written information prepared and furnished to the Company by
such Holder expressly for use therein or by failure of such Holder to deliver a
copy of the Registration Statement or prospectus or any amendments or
supplements thereto, and such Holder will reimburse the Company and each
Representative for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that such Holder shall not
be liable in any such case to the extent that prior to the filing of any such
Registration Statement or prospectus or amendment or supplement thereto, such
Holder has furnished in writing to the Company information expressly for use in
such Registration Statement or prospectus or any amendment or supplement thereto
which corrected or made not misleading information previously furnished to the
Company. The obligation of each Holder to indemnify the Company and its
Representatives shall be limited to the net proceeds received by such Holder
from the sale of Registrable Securities under such Registration Statement. In no
event, however, shall any Holder be liable for indirect, incidental or
consequential or special damages of any kind.

 

(c) Promptly after receipt by any Person in respect of which indemnity may be
sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of notice
of any claim or the commencement of any action, the Indemnified Party shall, if
a claim in respect thereof is to be made against the Person against whom such
indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability which it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such claim or proceeding other than the
payment of monetary damages by the Indemnifying Party on behalf of the
Indemnified Party. Whether or not the defense of any claim or action is assumed
by the Indemnifying Party, such Indemnifying Party will not be subject to any
liability for any settlement made without its consent, which consent will not be
unreasonably withheld.

 

12



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 2.9 is unavailable to
the Indemnified Parties in respect of any Losses referred to herein, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Holders on the other
from the offering of the Registrable Securities, or if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits but also the relative fault of the Company on the one
hand and the Holders on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Holder on the other shall be determined by reference to, among other things,
whether any action taken, including any untrue or alleged untrue statement of a
material fact, or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Losses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.9, no Holder shall be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities of such
Holder were offered to the public exceeds the amount of any Losses that such
Holder has otherwise paid by reason of such untrue or alleged untrue statement
or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Each Holder’s obligations to contribute pursuant
to this Section 2.9 is several in the proportion that the proceeds of the
offering received by such Holder bears to the total proceeds of the offering
received by all the Holders. The indemnification provided by this Section 2.9
shall be a continuing right to indemnification with respect to sales of
Registrable Securities and shall survive the registration and sale of any
Registrable Securities by any Holder and the expiration or termination of this
Agreement. The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.

 

2.10 Participation in Registrations.

 

(a) No Person may participate in any registration hereunder that is underwritten
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Agreement.

 

(b) Each Person that is participating in any registration under this Agreement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Sections 2.6(e) or 2.6(i) above, such Person will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement and all use of the Registration Statement or any
prospectus or related document until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 2.6(e) and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s

 

13



--------------------------------------------------------------------------------

possession of such documents at the time of receipt of such notice. Furthermore,
each Holder agrees that if such Holder uses a prospectus in connection with the
offering and sale of any of the Registrable Securities, the Holder will use only
the latest version of such prospectus provided by Company.

 

ARTICLE 3

TRANSFERS OF CERTAIN RIGHTS

 

3.1 Transfer. The rights granted to the Purchasers under this Agreement may be
transferred subject to the provisions of Sections 3.2 and 3.3; provided that
nothing contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of the terms and
conditions of the Securities Purchase Agreement or applicable law.

 

3.2 Transferees. Any permitted transferee to whom rights under this Agreement
are transferred shall, as a condition to such transfer, deliver to the Company a
written instrument by which such transferee agrees to be bound by the
obligations imposed upon the transferring Purchaser under this Agreement to the
same extent as if such transferee were such Purchaser hereunder.

 

3.3 Subsequent Transferees. A transferee to whom rights are transferred pursuant
to this Article 3 may not again transfer such rights to any other person or
entity, other than as provided in Sections 3.1 or 3.2 above.

 

ARTICLE 4

MISCELLANEOUS

 

4.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Securities, (ii) any and all shares of Common Stock into which the Registrable
Securities are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Holders on terms substantially the
same as this Agreement as a condition of any such transaction.

 

4.2 Additional Registration Rights. Nothing contained in this Agreement shall
prevent the Company from granting additional registration rights to any person
or entity; provided, that, with respect to any cutbacks hereunder, all cutbacks
will continue to be on a pro rata basis, except as otherwise specified herein.

 

4.3 Amendments and Waivers. The provisions of this Agreement may be amended and
the Company may take action herein prohibited, or omit to perform any act herein
required to be performed by it, if, but only if, the Company has obtained the
written consent of holders of at least a majority of the Registrable Securities
then in existence.

 

4.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

4.5 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4.6 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including telecopy, telex or similar writing) and
shall be deemed given or made as of the date delivered, if delivered personally
or by telecopy (provided that delivery by telecopy shall be followed by delivery
of an additional copy personally, by mail or overnight courier), one day after
being delivered by overnight courier or four business days after being mailed by
registered or certified mail (postage prepaid for the most expeditious form of
delivery, return receipt requested), to the parties at the following addresses
(or to such other address or telex or telecopy number as a party may have
specified by notice given to the other party pursuant to this provision):

 

If to the Company, to:

 

Matrix Service Company

10701 East Ute Street

Tulsa, Oklahoma 74116

Attention: George L. Austin

Telephone: (918) 838-8822

Facsimile: (918) 838-8810

 

With copy to:

 

Conner & Winters, LLP

3700 First Place Tower

15 East 5th Street

Tulsa, Oklahoma 74103

Attention: Mark D. Berman, Esq.

Telephone: (918) 586-8961

Facsimile: (918) 586-8661

 

If to a Purchaser, to:

 

The address or facsimile number of each Purchaser

set forth on the signature page of this Agreement.

 

4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules or provisions.

 

4.8 Forum; Service of Process. Any legal suit, action or proceeding brought by
any party or any of its Affiliates arising out of or based upon this Agreement
shall be instituted in any federal or state court in the State of Delaware, and
each party waives any objection which it may now or hereafter have to the laying
of venue or any such proceeding, and irrevocably submits to the jurisdiction of
such courts in any such suit, action or proceeding.

 

4.9 Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.

 

15



--------------------------------------------------------------------------------

4.10 No Prejudice. The terms of this Agreement shall not be construed in favor
of or against any party on account of its participation in the preparation
hereof.

 

4.11 Words in Singular and Plural Form. Words used in the singular form in this
Agreement shall be deemed to import the plural, and vice versa, as the sense may
require.

 

4.12 Remedy for Breach. The Company hereby acknowledges that in the event of any
breach or threatened breach by the Company of any of the provisions of this
Agreement, the Holders would have no adequate remedy at law and could suffer
substantial and irreparable damage. Accordingly, the Company hereby agrees that,
in such event, the Holders shall be entitled, and notwithstanding any election
by any Holder to claim damages, to obtain a temporary and/or permanent
injunction to restrain any such breach or threatened breach or to obtain
specific performance of any such provisions, all without prejudice to any and
all other remedies which any Holders may have at law or in equity.

 

4.13 Successors and Assigns, Third Party Beneficiaries. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto, each assignee of the Holders permitted pursuant to Article 3 and
their respective permitted successors and assigns and executors, administrators
and heirs. Holders are intended third party beneficiaries of this Agreement and
this Agreement may be enforced by such Holders.

 

4.14 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

 

4.15 Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.

 

4.16 Termination of Rights. All rights under this Agreement will terminate as to
any Holder when such Holder no longer holds any Registrable Securities.

 

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

 

MATRIX SERVICE COMPANY By:  

/s/ George L. Austin

--------------------------------------------------------------------------------

Title:  

VP and CFO

--------------------------------------------------------------------------------

NAME OF BUYER

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Total Number of Shares:

--------------------------------------------------------------------------------

Total Purchase Price: $

--------------------------------------------------------------------------------

Tax ID No.:

--------------------------------------------------------------------------------

ADDRESS FOR NOTICE

c/o:

--------------------------------------------------------------------------------

Street:

--------------------------------------------------------------------------------

City/State/Zip:

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

Tel:  

 

--------------------------------------------------------------------------------

Fax:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:

 

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•   an exchange distribution in accordance with the rules of the applicable
exchange;

 

•   privately negotiated transactions;

 

•   to cover short sales made after the date that this Registration Statement is
declared effective by the SEC;

 

•   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•   through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

•   a combination of any such methods of sale; and

 

•   any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

In connection with the sale of our Common Stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of our Common Stock short and deliver these
securities to close out their short positions, or loan or

 

18



--------------------------------------------------------------------------------

pledge the Common Stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledge intends to sell shares of Common Stock, a supplement to this
prospectus will be filed if then required in accordance with applicable
securities law.

 

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

 

There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock registered pursuant to this Registration Statement,
of which this prospectus forms a part.

 

The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the SEC. If a Selling Stockholder uses this prospectus for
any sale of the Common Stock, it will be subject to the prospectus delivery
requirements of the Securities Act. The Selling Stockholders will be responsible
to comply with the applicable provisions of the Securities Act and Exchange Act,

 

19



--------------------------------------------------------------------------------

and the rules and regulations thereunder promulgated, including, without
limitation, Regulation M, as applicable to such Selling Stockholders in
connection with resales of their respective shares under this Registration
Statement.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company and the Selling Stockholders have
agreed to indemnify each other against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Once sold under this Registration Statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than the Company’s affiliates.

 

20